         Case 8-19-76260-ast         Doc 208        Filed 10/28/19        Entered 10/28/19 19:59:51




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                          )     Chapter 11
                                                          )
                                                          )     Case No. 19-76260-ast
                                                          )     Case No. 19-76263-ast
In re:                                                    )     Case No. 19-76267-ast
                                                          )     Case No. 19-76268-ast
Absolut Facilities Management, LLC, et al.                )     Case No. 19-76269-ast
                                                          )     Case No. 19-76270-ast
                          Debtors.1                       )     Case No. 19-76271-ast
                                                          )     Case No. 19-76272-ast
                                                          )
                                                          )     (Jointly Administered)

                                        AFFIDAVIT OF SERVICE

       I, Mary Susan McAndrew, depose and say that I am employed by Prime Clerk LLC
(“Prime Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11
cases.

       On October 23, 2019, at my direction and under my supervision, employees of Prime Clerk
caused the following documents to be served via the method set forth on the Master Service List
attached hereto as Exhibit A:

         Debtors’ Application for Entry of Order Authorizing the Employment and Retention of
          Loeb & Loeb LLP as Counsel to the Debtors nunc pro tunc to Petition Date [Docket No.
          195]

         Notice of Debtors’ Motion for Entry of Order Authorizing the Retention and Compensation
          of Certain Professionals Utilized in the Ordinary Course of Business [Docket No. 197]




1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at Allegany,
LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut Center for Nursing
and Rehabilitation at Gasport, LLC (8080); Absolut Center for Nursing and Rehabilitation at Orchard Brooke, LLC
(1641); Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and
Rehabilitation at Three Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC
(7924).
Case 8-19-76260-ast   Doc 208   Filed 10/28/19   Entered 10/28/19 19:59:51
Case 8-19-76260-ast   Doc 208   Filed 10/28/19   Entered 10/28/19 19:59:51




                                Exhibit A
                                                                             Case 8-19-76260-ast      Doc 208      Filed 10/28/19       Entered 10/28/19 19:59:51




                                                                                                                  Exhibit A
                                                                                                               Master Service List
                                                                                                            Served as set forth below


                                       DESCRIPTION                                     NAME                                                    ADDRESS                                            EMAIL                 METHOD OF SERVICE
                                                                                                                 6300 Wilshire Boulevard, Suite 1800
Interested Party                                                     101 Creekside Drive, LLC                    Los Angeles CA 90048                                                                                  First Class Mail
                                                                                                                 6380 Wilshire Boulevard, Suite 800
Interested Party                                                     101 Creekside Drive, LLC                    Los Angeles CA 90048                                                                                  First Class Mail
                                                                                                                 6380 Wilshire Boulevard, Suite 800
Interested Party                                                     292 Main Street, LLC                        Los Angeles CA 90048                                                                                  First Class Mail
                                                                                                                 6300 Wilshire Boulevard, Suite 1800
Interested Party                                                     4540 Lincoln Drive, LLC                     Los Angeles CA 90048                                                                                  First Class Mail
                                                                                                                 6380 Wilshire Boulevard, Suite 800
Interested Party                                                     4540 Lincoln Drive, LLC                     Los Angeles CA 90048                                                                                  First Class Mail
                                                                                                                 6300 Wilshire Boulevard, Suite 1800
Interested Party                                                     6060 Armor Road, LLC                        Los Angeles CA 90048                                                                                  First Class Mail
                                                                                                                 6380 Wilshire Boulevard, Suite 800
Interested Party                                                     6060 Armor Road, LLC                        Los Angeles CA 90048                                                                                  First Class Mail
                                                                                                                 PO Box 915183
Interested Party                                                     A Plus Quality Medical Staffing Agency, LLC Dallas TX 75391                                                                                       First Class Mail
                                                                                                                 1146 East 27th Street
Top 30 Unsecured Creditor                                            Abe Schonfeld                               Brooklyn NY 11210                                                                                     First Class Mail
                                                                                                                 Attn: Officer Director
                                                                                                                 PO Box 732800
Top 30 Unsecured Creditor                                            Accountable Healthcare Staffing, Inc        Dallas TX 75373                                                                                       First Class Mail
                                                                                                                 Attn: Ira Smedra
                                                                                                                 6300 Wilshire Boulevard, Suite 1800
Top 30 Unsecured Creditor                                            Affiliates of Arba Group                    Los Angeles CA 90048                                                                                  First Class Mail
                                                                                                                 Attn: Healthcare Malpractice Claims
                                                                                                                 101 Hudson Street, 28th floor
Interested Party                                                     AIG Domestic Claims, Inc                    Jersey City NJ 07302                                                                                  First Class Mail
                                                                     Alice M. Dunlap, Individually and as
                                                                     Administratrix of The Estate of Eileen M.   10232 West Lake Rd.
Interested Party                                                     Dunlap                                      Ripley NY 14775                                                                                       First Class Mail
                                                                                                                 Attn: Officer Director
                                                                                                                 34 35th St. Bldg. #6
Top 30 Unsecured Creditor                                            Allstate Medical                            Brooklyn NY 11232                                                                                     First Class Mail
                                                                                                                 Attn: Officer Director
                                                                                                                 200 Vesey St
Top 30 Unsecured Creditor                                            American Express                            New York NY 10285                                                                                     First Class Mail
                                                                                                                 Attn: Officer Director
                                                                                                                 18 Heyward St
Top 30 Unsecured Creditor                                            American Plan Administrators                Brooklyn NY 11249                                                                                     First Class Mail
                                                                                                                 Attn: Avery Samet & Jeffrey Chubak
                                                                                                                 140 East 45th Street
                                                                                                                 25th Floor                                                      asamet@aminillc.com                   First Class Mail and
Proposed counsel for the Official Committee of Unsecured Creditors   AMINI LLC                                   New York NY 10017                                               jchubak@aminillc.com                  Email
                                                                                                                 Attn: Andrew I. Silfen, George P. Angelich, Jordana L. Renert   andrew.silfen@arentfox.com
                                                                                                                 1301 Avenue of the Americas, Floor 42                           george.angelich@arentfox.com          First Class Mail and
Counsel to Arba Group                                                Arent Fox LLP                               New York NY 10019                                               jordana.renert@arentfox.com           Email
                                                                                                                 Attn: Ronika Robinson
                                                                                                                 23970 Hwy 59N                                                                                         First Class Mail and
Ascentium Capital LLC                                                Ascentium Capital LLC                       Kingwood TX 77339                                               RonikaRobinson@AscentiumCapital.com   Email
                                                                                                                 250 Commercial Street
                                                                     ASI/RiverStone Claims Management LLC -      Suite 5000
Interested Party                                                     Ohio                                        Manchester NH 03101                                                                                   First Class Mail




         In re: Absolut Facilities Management, LLC, et al.
         Case No. 19-76260 (AST)                                                                                   Page 1 of 9
                                                                                              Case 8-19-76260-ast      Doc 208     Filed 10/28/19       Entered 10/28/19 19:59:51




                                                                                                                                  Exhibit A
                                                                                                                               Master Service List
                                                                                                                            Served as set forth below


                                        DESCRIPTION                                                      NAME                                                   ADDRESS                                             EMAIL            METHOD OF SERVICE
                                                                                                                                  308 N Locust Street, Suite 100
Interested Party                                                                     Axis Capital, Inc                            Grand Island NE 68801                                                                             First Class Mail
                                                                                                                                  Attn: Claims Administrator
                                                                                                                                  11680 Great Oaks Way, Suite 500
Interested Party                                                                     AXIS US Insurance                            Alpharetta GA 30022                                                                               First Class Mail
                                                                                                                                  Attn: Paul A. De Genaro
                                                                                                                                  350 Bedford Street, Suite 201                                                                     First Class Mail and
Counsel to 777 Equipment Finance LLC                                                 Benanti & Associates                         Stamford CT 06901                                               pdegenaro@benantilaw.com          Email
                                                                                                                                  Attn: Paul A. De Genaro
                                                                                                                                  350 Bedford Street, Suite 201                                                                     First Class Mail and
Counsel to 777 Equipment Finance LLC                                                 Benanti & Associates                         Stamford CT 06901                                               pdegenaro@benantilaw.com          Email
                                                                                     Bethann Schrader-Giancarlo, as
                                                                                     Administratix of The Estate of Donald A.
                                                                                     Cunningham A/K/A Donald Alan                 4241 Reiter Road
Interested Party                                                                     Cunningham                                   East Aurora NY 14052                                                                              First Class Mail
                                                                                                                                  23 Grifford Avenue
                                                                                                                                  Apt 1
Interested Party                                                                     Beverly Harris                               Lakewood NY 14750                                                                                 First Class Mail
                                                                                                                                  Attn: Evan J. Zucker
                                                                                                                                  1271 Avenue of the Americas                                                                       First Class Mail and
Counsel to Capital Finance, LLC                                                      Blank Rome LLP                               New York NY 10020                                               EZucker@BlankRome.com             Email
                                                                                                                                  Attn: Kenneth J. Ottaviano, Paige Barr Tinkham
                                                                                                                                  444 West Lake Street, Suite 1650                                Kottaviano@BlankRome.com          First Class Mail and
Counsel to Capital Finance, LLC                                                      Blank Rome LLP                               Chicago IL 60606                                                Ptinkham@BlankRome.com            Email
                                                                                                                                  Attn: Jonathan S. Bodner, Harry M. Gutfleish
                                                                                                                                  40 Cutter Mill Road, Suite 301                                  jbodner@bodnerlawpllc.com         First Class Mail and
Counsel for the Proposed DIP Lender                                            BODNER LAW PLLC                                    Great Neck NY 11021                                             hgutfleish@bodnerlawpllc.com      Email
Counsel to EDRNC Operating, LLC, HORNC Operating, LLC, DURNC Operating, LLC,                                                      Attn: Camille W. Hill & Stephen A. Donato
SARNC Operating, LLC, EDRNC Realty, LLC, HORNC Realty, LLC, DURNC Realty, LLC,                                                    One Lincoln Center, 18th Floor                                  chill@bsk.com                     First Class Mail and
COTRNC Realty, LLC, and SARNC Realty, LLC                                      Bond, Schoeneck & King, PLLC                       Syracuse NY 13202                                               sdonato@bsk.com                   Email
                                                                                                                                  Attn: Andrew B. Helfand
                                                                                                                                  321 Broadway, 5th Floor                                                                           First Class Mail and
Counsel to Signature Financial, LLC                                                  Bradshaw Law Group PC                        New York NY 10007                                               ahelfand@bradshawlawgrouppc.com   Email

Counsel to Alice M. Dunlap, Individually and as Administratrix of The Estate of                                                   Attn: Angelo S. Gambino, Theresa M. Walsh, Timothy M. Hudson,
Eileen M. Dunlap, Beverly Harris, Deborah Phillips, Karen S. Modlich as Executrix of                                              Michael C. Lancer & Michael C. Scinta
Estate of Ann M. Keller, Kathryn J. Wilfert, as Executrix of the Estate of Rosemary S.                                            2470 Walden Avenue
Bova, and Terry Douglas as Proposed Administratrix of the Estate of Judy Archer        Brown Chiari                               Buffalo NY 14225-4751                                                                             First Class Mail
Counsel to Rose Mary Sanmarco-Yuschak, Individually and as Executrix of The                                                       Attn: Michael C Scinta
Estate of Stephene Ann Sanmarco, and Ruthann Bently Foster, as Executrix of the                                                   5775 Broadway
Estate of Stephene Ann Sanmarco                                                        Brown Chiari                               Lancaster NY 14086-2360                                                                           First Class Mail
                                                                                                                                  Attn: Judy Fettner
                                                                                                                                  10 Exchange Place
                                                                                                                                  9th Floor                                                                                         First Class Mail and
Interested Party                                                                     Chubb                                        Jersey City NJ 07302                                            judith.fettner@chubb.com          Email
                                                                                                                                  Attn: Jason M. Telaak
                                                                                                                                  8274 North Main Street
Counsel to Donnie Carson, as Administrrator of The Estate of Theresa Carson          Campbell & Associates                        Eden NY 14057                                                                                     First Class Mail
                                                                                                                                  Attn: Eric M. Shelton
                                                                                                                                  8274 North Main Street
Counsel to Rebecca Danser                                                            Campbell & Shelton LLP                       Eden NY 14057                                                                                     First Class Mail




          In re: Absolut Facilities Management, LLC, et al.
          Case No. 19-76260 (AST)                                                                                                  Page 2 of 9
                                                                                           Case 8-19-76260-ast       Doc 208     Filed 10/28/19       Entered 10/28/19 19:59:51




                                                                                                                                Exhibit A
                                                                                                                             Master Service List
                                                                                                                          Served as set forth below


                                       DESCRIPTION                                                    NAME                                                     ADDRESS                                 EMAIL            METHOD OF SERVICE

                                                                                   Capital Finance, LLC and Capital Funding     1422 Clarkview Road
Interested Party                                                                   Group, Inc. and Its Successors and Assigns   Baltimore MD 21209                                                                     First Class Mail
                                                                                                                                1422A Clarkview Road
Interested Party                                                                   CFG Madison Ny, LLC                          Baltimore MD 21209                                                                     First Class Mail
                                                                                   Christina Maldonado, as Administrator of     319 Hoyt Street
Interested Party                                                                   The Estate of Camilla J. Finch               Dunkirk NY 14048                                                                       First Class Mail
                                                                                   Corporation Service Company, as              P.O Box 2576                                                                           First Class Mail and
Interested Party                                                                   Representative                               Springfield IL 62708                                  uccsprep@cscinfo.com             Email
                                                                                                                                Attn: Officer Director
                                                                                                                                co Wells Fargo Bank, N.A.
Top 30 Unsecured Creditor                                                          Clinical Staffing Resources                  Boston MA 02284-2932                                                                   First Class Mail
                                                                                                                                Attn: Joseph D. Morath, Jr & Cailtlin M. Higgins
Counsel to Mary Jo Cancilla, as Temporary Administrator of The Estate of Joan L.                                                1000 Liberty Building
Linhart, Deceased, and Favorite Healthcare Staffing, Inc.                          Connors LLP                                  Buffalo NY 14202                                                                       First Class Mail
                                                                                                                                Attn: Matthew Leopold, General Counsel
                                                                                                                                Office of General Counsel 2310A
                                                                                                                                1200 Pennsylvania Ave NW, 2310A
Environmental Protection Agency                                                    Environmental Protection Agency              Washington DC 20460                                   Leopold.matt@Epa.gov             Email
                                                                                                                                One Metroplex Drive, Suite 400
Interested Party                                                                   CRC Insurance Services, Inc                  Birmingham AL 35209                                                                    First Class Mail
                                                                                                                                Attn: Officer Director
                                                                                                                                P.O. Box 260
Top 30 Unsecured Creditor                                                          Crown Energy Services, Inc.                  West Seneca NY 14224-0260                                                              First Class Mail
                                                                                                                                8400 Normandale Lake Blvd, Suite 920
Interested Party                                                                   Cubex Financial Services                     Bloomington MN 55437                                                                   First Class Mail
                                                                                                                                7417 Heinrich Road
Interested Party                                                                   Deborah Fetterly                             Hamburg NY 14075                                                                       First Class Mail
                                                                                                                                13 Jackson Street
Interested Party                                                                   Deborah Phillips                             Westfield NY 14787                                                                     First Class Mail
                                                                                   Donnie Carson, as Administrrator of The      15 Linden Avenue
Interested Party                                                                   Estate of Theresa Carson                     Jamestown NY 14701                                                                     First Class Mail
                                                                                   Elizabeth M. Ambrose, Individually and as
                                                                                   Administratrix For The Estate of Mary Jane
                                                                                                                           73 Greenhill Terrace
Interested Party                                                                   Baco                                    West Seneca NY 14224                                                                        First Class Mail
                                                                                                                           Attn: Elizabeth Fox-Solomon
                                                                                                                           300 Pearl Street, Suite 450                                                                 First Class Mail and
Interested Party                                                                   Equal Employment Opportunity Commission Buffalo NY 14202                                           elizabeth.fox-solomon@eeoc.gov   Email
                                                                                                                           Attn: Christopher Brink, COO
                                                                                                                           7255 W 98th Terrace
                                                                                                                           Bldg 5, Suite 150                                                                           First Class Mail and
Top 30 Unsecured Creditor                                                          Favorite Healthcare Staffing, Inc.      Overland Park KS 66212                                     Corporate@FavoriteStaffing.com   Email
                                                                                                                           Attn: David J. Noonan
                                                                                                                           228 Triangle Street                                                                         First Class Mail and
Interested Party                                                                   Favorite Healthcare Staffing, Inc.      Amherst MA 01002                                           noonan@law-djn.com               Email
                                                                                                                           Attn: Officer Director, Stephen Manuele, Marcy A. Klizak   info@feldmankieffer.com
                                                                                                                           The Dun Bldg                                               smanuele@feldmankieffer.com      First Class Mail and
Top 30 Unsecured Creditor                                                          Feldman, Kieffer & Herman, LLP          Buffalo NY 14202                                           mkliszak@feldmankieffer.com      Email
                                                                                                                           Attn: David Noonan, Esq.
                                                                                                                           228 Triangle Street
Top 30 Unsecured Creditor                                                          Favorite Healthcare Staffing, Inc.      Amherst MA 01002                                                                            First Class Mail




         In re: Absolut Facilities Management, LLC, et al.
         Case No. 19-76260 (AST)                                                                                                 Page 3 of 9
                                                                            Case 8-19-76260-ast          Doc 208    Filed 10/28/19       Entered 10/28/19 19:59:51




                                                                                                                   Exhibit A
                                                                                                                Master Service List
                                                                                                             Served as set forth below


                                        DESCRIPTION                                    NAME                                                    ADDRESS                                   EMAIL           METHOD OF SERVICE
                                                                                                                   Contracts & Rates Administration
                                                                                                                   7255 W 98Th Terrace
                                                                                                                   Building 5, Suite 150
Interested Party                                                    Favorite Healthcare Staffing, Inc.             Overland Park KS 66212                                                               First Class Mail
                                                                                                                   Attn: Bryan E. Wolkind
                                                                                                                   80 Fifth Avenue, Suite 1401                                                          First Class Mail and
Counsel to Sterling National Bank                                   Foster & Wolkind, P.C.                         New York NY 10011                                 bwolkind@foster-wolkind.com        Email
                                                                                                                   Attn: Officer Director
                                                                                                                   PO Box 955502
Top 30 Unsecured Creditor                                           Fidelis                                        St Louis MO 63195-5502                                                               First Class Mail
Counsel to Dolly Brant, by Alan P. Brant, as Her Attorney-In-Fact   Finkelstein & Partners                         1279 NY-300                                                                          First Class Mail
                                                                                                                   24 North Sumner Street
Interested Party                                                    First State Bank of Newcastle                  Newcastle WY 82701                                                                   First Class Mail
                                                                                                                   Attn: Matthew Kennedy
                                                                                                                   1 Landmark Square
                                                                                                                   21st Floor
Interested Party                                                    Fitzpatrick & Hunt Pagano, Aubert, LLP         Stamford CT 06901-                                                                   First Class Mail
                                                                                                                   Attn: Officer Director
                                                                                                                   P. O. Box 40317                                                                      First Class Mail and
Top 30 Unsecured Creditor                                           Grandview Brokerage                            Brooklyn NY 11204                                 michael@gvwins.com                 Email
                                                                    Gail M. Dressel, Individually, as
                                                                    Administrator of The Estate of David L.        93 Huth Road
Interested Party                                                    Kolpack                                        Cheektowaga NY 14225                                                                 First Class Mail
                                                                    Grace Humphrey, as Administratix of The        69 Harbour Lane
Interested Party                                                    Estate of Thomas Humphrey                      Buffalo NY 14225                                                                     First Class Mail
                                                                                                                   Attn: Officer Director
                                                                                                                   1413 38th St.
Top 30 Unsecured Creditor                                           Grandison Management Inc.                      Brooklyn NY 11218                                                                    First Class Mail
                                                                                                                   Attn: Officer Director
                                                                                                                   co Alan Gray LLC
                                                                                                                   88 Broad Street                                                                      First Class Mail and
Top 30 Unsecured Creditor                                           GuideOne Insurance                             Boston MA 02110                                   info@alangray.com                  Email
                                                                                                                   Attn: Officer Director
                                                                                                                   1600 Bausch & Lomb Place                                                             First Class Mail and
Top 30 Unsecured Creditor                                           Harter, Secrest & Emery LLP                    Rochester NY 14604-2711                           cwittlin@hselaw.com                Email
HMS (OMIG audits)                                                   HMS (OMIG audits)                              Attn: Gina Scrivano                               gina.scrivano@hms.com              Email
                                                                    Hewlett-Packard Financial Services             200 Connell Drive
Interested Party                                                    Company                                        Berkeley Heights NJ 07922                                                            First Class Mail

                                                                                                                   Attn: James C. Thoman
                                                                                                                   140 Pearl Street, Suite 100                                                          First Class Mail and
Counsel to Latina Boulevard Foods LLC                               Hodgson Russ LLP                               Buffalo NY 14202-4040                             jthoman@hodgsonruss.com            Email
                                                                                                                   Attn: Garry M. Garber
                                                                                                                   140 Pearl Street, Suite 100
Counsel to Cass Development Company                                 Hodgson Russ LLP                               Buffalo NY 14202                                                                     First Class Mail
                                                                                                                   Attn: Centralized Insolvency Operation
                                                                                                                   2970 Market Street                                                                   First Class Mail and
IRS Insolvency Section                                              Internal Revenue Service                       Philadelphia PA 19104-5016                        Mimi.M.Wong@irscounsel.treas.gov   Email
                                                                                                                   489 Fifth Avenue, 17Th Floor
Interested Party                                                    Hvb Equipment Capital LLC                      New York NY 10017                                                                    First Class Mail




          In re: Absolut Facilities Management, LLC, et al.
          Case No. 19-76260 (AST)                                                                                   Page 4 of 9
                                                                      Case 8-19-76260-ast       Doc 208        Filed 10/28/19       Entered 10/28/19 19:59:51




                                                                                                              Exhibit A
                                                                                                           Master Service List
                                                                                                        Served as set forth below


                                        DESCRIPTION                                NAME                                                     ADDRESS                                           EMAIL               METHOD OF SERVICE
                                                                                                              Attn: Centralized Insolvency Operation
                                                                                                              P.O. Box 7346                                                                                      First Class Mail and
IRS Insolvency Section                                        Internal Revenue Service                        Philadelphia PA 19101-7346                                     Mimi.M.Wong@irscounsel.treas.gov    Email
                                                                                                              Attn: Clemente J. Parente
                                                                                                              677 Broadway
                                                                                                              9th Floor                                                                                          First Class Mail and
Interested Party                                              Jackson Lewis P.C.                              Albany NY 12207                                                Clemente.Parente@jacksonlewis.com   Email
                                                                                                              Attn: IRS Insolvency Section
                                                                                                              2970 Market St
                                                                                                              Mail Stop 5 Q30 133
Top 30 Unsecured Creditor                                     Internal Revenue Service                        Philadelphia PA 19101-7346                                                                         First Class Mail
                                                                                                              Attn: Officer Director
                                                                                                              Quality Medical Staffing Agency,LLC
Top 30 Unsecured Creditor                                     Interstate Capital Corporation                  Dallas TX 75391-5183                                                                               First Class Mail
                                                                                                              Attn: Aviva Francis, Evan M. Newman
                                                                                                              377 Pearsall Avenue, Suite C                                   afrancis@jntllp.com                 First Class Mail and
Counsel to Specialty RX, Inc. and Specialty RX NY, Inc        Jacobowitz Newman Tversky LLP                   Cedarhurst NY 11516                                            enewman@jntllp.com                  Email
                                                                                                              Attn: Robert A. Benjamin
                                                                                                              200 Summit Lake Drive
                                                                                                              1st Floor                                                                                          First Class Mail and
Counsel to Kaufman Borgeest & Ryan LLP                        Kaufman Borgeest & Ryan LLP                     Valhalla NY 10595                                              rbenjamin@kbrlaw.com                Email
                                                              Janette Busch, as Administratrix of The         3712 Columbia Street
Interested Party                                              Estate of Lois M. Dolbow                        Hamburg NY 14075                                                                                   First Class Mail
                                                                                                              6047 Route 474
Interested Party                                              Julie Hall                                      Ashville NY 14710                                                                                  First Class Mail
                                                              Karen S. Modlich as Executrix of Estate of      2855 Hopkins Rd
Interested Party                                              Ann M. Keller                                   Amherst NY 14228                                                                                   First Class Mail

                                                              Kathryn J. Wilfert, as Executrix of The Estate 5 Mary Lou Circle
Interested Party                                              of Rosemary S. Bova Aka Rosemary Bova          Westborough MA 01581                                                                                First Class Mail
                                                                                                             Attn Judith Treger Shelton
                                                                                                             The Calumet Building
                                                                                                             233 Franklin Street                                             jtshelton@kslnlaw.com               First Class Mail and
Interested Party                                              Kenney Shelton Liptak Nowak LLP                Buffalo NY 14202                                                                                    Email
                                                                                                             Attn: Harlan M. Lazarus
                                                                                                             240 Madison Avenue
                                                                                                             8th Floor                                                       hlazarus@lazarusandlazarus.com      First Class Mail and
Counsel to Clinical Staffing Resources Corp.                  Lazarus & Lazarus, P.C.                        New York NY 10016                                               ysutton@lazarusandlazarus.com       Email
                                                                                                             Attn: Judith Treger Shelton
                                                                                                             The Calumet Building
                                                                                                             233 Franklin Street
Interested Party                                              Kenney Shelton Liptak Nowak LLP                Buffalo NY 14202                                                                                    First Class Mail
                                                                                                             Attn: Baruch S. Gottesman
                                                                                                             185-12 Union Turnpike
Counsel to A Plus Quality Medical Staffing Agency             Law Office Of Baruch S. Gottesman              Fresh Meadows NY 11366                                                                              First Class Mail
                                                                                                             Attn: Suzanne Hepner
                                                                                                             80 Eighth Avenue
                                                                                                             8th Floor                                                                                           First Class Mail and
Counsel to 1199SEIU United Healthcare Workers East            LEVY RATNER, P.C.                              New York NY 10011-7175                                          shepner@levyratner.com              Email
                                                                                                             Attn: Schuyler G. Carroll, Daniel B. Besikof, Noah Weingarten   scarroll@loeb.com
                                                                                                             345 Park Avenue                                                 dbesikof@loeb.com
Counsel to Debtors                                            Loeb & Loeb                                    New York NY 10154                                               nweingarten@loeb.com                Email




          In re: Absolut Facilities Management, LLC, et al.
          Case No. 19-76260 (AST)                                                                              Page 5 of 9
                                                                     Case 8-19-76260-ast       Doc 208      Filed 10/28/19       Entered 10/28/19 19:59:51




                                                                                                           Exhibit A
                                                                                                        Master Service List
                                                                                                     Served as set forth below


                                       DESCRIPTION                              NAME                                                      ADDRESS                              EMAIL             METHOD OF SERVICE
                                                                                                           175 Water Street
Interested Party                                             Lexington Insurance Compant                   New York NY 10039                                                                    First Class Mail
                                                                                                           99 High Street
Interested Party                                             Lexington Insurance Compant                   Boston MA 02110                                                                      First Class Mail
                                                                                                           Attn: Officer Director
                                                                                                           co Global Recovery Services
Top 30 Unsecured Creditor                                    Lexington Insurance Company                   Atlanta GA 30348-5795                                                                First Class Mail
                                                                                                           co Fitzpatrick & Hunt, Pagano, Aubert, LLP
                                                                                                           Attn: Matthew D. Kennedy
                                                                                                           One Landmark Square, 21st Floor
Top 30 Unsecured Creditor                                    Lexington Insurance Company                   Stamford CT 06901                                                                    First Class Mail
                                                                                                           The ST Botolph Building
                                                                                                           138 Houndsditch
Interested Party                                             Lloyds of London                              London EC3A7AW United Kingdom                                                        First Class Mail
                                                                                                           Attn: John R. Stoelker
                                                                                                           100 Mulberry Street
                                                                                                           Four Gateway Center                                                                  First Class Mail and
Counsel to Grandison Management, Inc.                        McCarter & English LLP                        Newark NJ 07102                                   jstoelker@mccarter.com             Email
                                                             Lorraine S Krajewski Individually and as
                                                             Administrartrix of The Estate of Jamie L.  3646 Gowanda Zoar Road
Interested Party                                             Krajewski                                  Gowanda NY 14070                                                                        First Class Mail
                                                                                                        2063 Allen Street Ext.
Interested Party                                             Maplevale Farms Inc.                       Falconer NY 14733                                                                       First Class Mail
                                                             Mark Lasurk as Administrator of The Estate 35530 Joanne Drive
Interested Party                                             of Rhonda Lasurk                           Millsboro DE 19966                                                                      First Class Mail
                                                                                                        6975 Union Park Center, 2Nd Floor
Interested Party                                             Maruette Equipment Finance, LLC            Midvale UT 84047                                                                        First Class Mail
                                                                                                        Attn: Officer Director
                                                                                                        7227 Lee Deforest Drive
Top 30 Unsecured Creditor                                    MAXIM Healthcare Service                   Columbia MD 21046                                                                       First Class Mail
                                                                                                        Attn: Kate Roggio Buck
                                                                                                        Renaissance Centre
                                                                                                        405 N. King St., 8th Fl.                                                                First Class Mail and
Counsel to Grandison Management, Inc.                        McCarter & English LLP                     Wilmington DE 19801                                  kbuck@mccarter.com                 Email
                                                             New York State Department of Health -      Attn: Officer Director                               richard.zahnleuter@health.ny.gov
                                                             Office of Health Insurance Programs (Cash One Commerce Plaza Rm 1432                            Tracy.hennige@health.ny.gov        First Class Mail and
Top 30 Unsecured Creditor                                    Receipets Assessment)                      Albany NY 12237                                                                         Email
                                                                                                        Attn: Officer Director
                                                                                                        P. O. Box 840292
Top 30 Unsecured Creditor                                    Medical Staffing Network                   Dallas TX 75284-0292                                                                    First Class Mail
                                                             Michael Isome, as Administrator of The     369 Olympic Avenue
Interested Party                                             Estate of Vivian L. Skinner-Isome          Buffalo NY 14215                                                                        First Class Mail
                                                                                                        70 Mark lane
Interested Party                                             Miller Insurance Services, LLP             London EC3R7NQ United Kingdom                                                           First Class Mail
                                                                                                        203 Fort Wade Rd Unit 300
Interested Party                                             Navitas Lease Corp. Isaoa                  Ponte Verde FL 32081-5159                                                               First Class Mail
                                                             NBLN Limited Partnership, a Georgia        280 Main Street
Interested Party                                             Limited Partnership                        East Aurora NY 14052                                                                    First Class Mail
                                                                                                        Attn: Christine H. Black
                                                                                                        Alfonse D’Amato Federal Courthouse
                                                             Office of The United States Trustee for    560 Federal Plaza                                                                       First Class Mail and
United States Trustee Eastern District of New York           Region 2                                   Central Islip NY 11722-4456                          Christine.H.Black@usdoj.gov        Email




         In re: Absolut Facilities Management, LLC, et al.
         Case No. 19-76260 (AST)                                                                            Page 6 of 9
                                                                                          Case 8-19-76260-ast      Doc 208     Filed 10/28/19       Entered 10/28/19 19:59:51




                                                                                                                              Exhibit A
                                                                                                                           Master Service List
                                                                                                                        Served as set forth below


                                       DESCRIPTION                                                   NAME                                                    ADDRESS                               EMAIL     METHOD OF SERVICE
                                                                                                                                Attn: Office of Counsel
                                                                                   New York State Department of Taxation and Building 9, W A Harriman Campus
New York State Department of Taxation and Finance                                  Finance                                      Albany NY 12224-0341                                                        First Class Mail
                                                                                                                                Attn: Office of Counsel
                                                                                                                                Building 9
                                                                                   New York State Department of Taxation and W A Harriman Campus
Top 30 Unsecured Creditor                                                          Finance                                      Albany NY 12227                                                             First Class Mail
                                                                                                                                Attn: Michaelangelo Cieri
Counsel to Norma Jones, Individually and as Executory/Fiduciary of The Estate of   Nicholas, Perot, Smith, Bernhardt & Zosh, P. 12364 Main Road
Vernan J. Spears                                                                   C.                                           Akron NY 14001                                                              First Class Mail
                                                                                   Norma Jones, Individually and as
                                                                                   Executory/Fiduciary of The Estate of Vernan 5272 Salt Works Road
Interested Party                                                                   J. Spears                                    Middleport NY 14105                                                         First Class Mail
                                                                                                                                Attn: Officer Director
                                                                                                                                12 Spencer Street                                                           First Class Mail and
Top 30 Unsecured Creditor                                                          Preventive Diagnostics, Inc.                 Brooklyn NY 11205                                  mark@pdihealth.com       Email
                                                                                                                                2914 Avenue L
Interested Party                                                                   Oxford Coverage, Inc                         Brooklyn NY 11210                                                           First Class Mail
                                                                                                                                Attn: Officer Director
                                                                                                                                1167 East 26th St.
Top 30 Unsecured Creditor                                                          Paterson Healthcare Interior Design          Brooklyn NY 11210                                                           First Class Mail
                                                                                                                                2020 North Tustin Ave
Interested Party                                                                   Premier Claims Management, LLC               Santa Ana CA 92705                                                          First Class Mail
                                                                                                                                Attn: Secretary of the Treasury
                                                                                                                                100 F Street, NE                                   secbankruptcy@sec.gov    First Class Mail and
Securities and Exchange Commission - Headquarters                                  Securities & Exchange Commission             Washington DC 20549                                NYROBankruptcy@sec.gov   Email
                                                                                                                                216 North 11Th Street
Interested Party                                                                   Rebecca Danser                               Olean NY 14760                                                              First Class Mail
                                                                                   Rose Mary Sanmarco-Yuschak, Individually
                                                                                   and as Executrix of The Estate of Stephene 222 Suzan Place
Interested Party                                                                   Ann Sanmarco                                 Tuttle OK 73089                                                             First Class Mail
                                                                                   Ruthann Bently Foster, as Executrix of The
                                                                                   Estate of Carrol E. Foster A.K.A Carol E     7524 East Route 20
Interested Party                                                                   Foster                                       Westfield NY 14787                                                          First Class Mail
                                                                                                                                c/o Absolute Facilities Management, LLC
                                                                                                                                225 Warner Avenue
Equity                                                                             Samuel Sherman                               Roselyn Heights NY 11577                                                    First Class Mail
                                                                                                                                Attn: Officer Director
                                                                                                                                444 Madison Avenue, 6th Floor
Top 30 Unsecured Creditor                                                          Schwartz Sladkus Reich Greenberg Atlas       New York NY 10022                                                           First Class Mail
                                                                                                                                10 New Driftway, Suite 302
Interested Party                                                                   SCI Underwriting Management, LLC             Scitiate MA 02066-                                                          First Class Mail
                                                                                   Secretary of Housing and Urban               451 7Th Street Sw
Interested Party                                                                   Development                                  Washington DC 20410                                                         First Class Mail
                                                                                   Secretary of Housing and Urban               465 Main Street
Interested Party                                                                   Development                                  Buffalo NY 14203-1780                                                       First Class Mail
                                                                                                                                Attn: Secretary of Housing and Urban Development
                                                                                   Secretary of Housing and Urban               451 7th Street SW
Secretary of Housing and Urban Development                                         Development                                  Washington DC 20014                                                         First Class Mail




         In re: Absolut Facilities Management, LLC, et al.
         Case No. 19-76260 (AST)                                                                                               Page 7 of 9
                                                                         Case 8-19-76260-ast       Doc 208        Filed 10/28/19       Entered 10/28/19 19:59:51




                                                                                                                 Exhibit A
                                                                                                              Master Service List
                                                                                                           Served as set forth below


                                        DESCRIPTION                                  NAME                                                    ADDRESS                                EMAIL             METHOD OF SERVICE
                                                                                                                 Attn: Bankruptcy Department
                                                                                                                 Brookfield Place
                                                                 Securities & Exchange Commission – NY           200 Vesey Street, Suite 400                                                         First Class Mail and
Securities and Exchange Commission - Regional Office             Office                                          New York NY 10281-1022                            bankruptcynoticeschr@sec.gov      Email
                                                                                                                 Attn: Ronald J. Friedman
                                                                                                                 100 Jericho Quadrangle
                                                                                                                 Suite 300                                                                           First Class Mail and
Counsel to Joseph J. Tomaino, Patient Care Ombudsman             SilvermanAcampora LLP                           Jericho NY 11753                                  RFriedman@SilvermanAcampora.com   Email
                                                                                                                 Attn: Bankruptcy Department
                                                                 Securities and Exchange Commission -            233 Broadway
Securities and Exchange Commission - Northeast Regional Office   Northeast Regional Office                       New York NY 10279                                                                   First Class Mail
                                                                                                                 P.O. Box 14478
Interested Party                                                 Sedgwick CMS PL-MCU                             Lexington KY 40512                                                                  First Class Mail
                                                                                                                 225 Boradhollow Rd, Suite 132W
Interested Party                                                 Signature Financial LLC                         Melville NY 11747                                                                   First Class Mail
                                                                                                                 Attn: Officer Director
                                                                                                                 2508 Warners Rd                                                                     First Class Mail and
Top 30 Unsecured Creditor                                        Sysco Frozen Foods                              Warners NY 13164                                  info@syr.sysco.com                Email
                                                                                                                 Attn: Officer Director
                                                                                                                 5308-13th Ave.
Top 30 Unsecured Creditor                                        SolaMed 02, LLC                                 Brooklyn NY 11219                                                                   First Class Mail
                                                                                                                 209 East 11Th Street
Interested Party                                                 Specialty Rx Inc.                               Roselle NJ 07203                                                                    First Class Mail
                                                                                                                 Attn: Bankruptcy Department
                                                                 State of New York Office of the Attorney        The Capitol
Attorney General of the State of New York                        General                                         Albany NY 12224-0341                                                                First Class Mail
                                                                                                                 42 Broadway
Interested Party                                                 Sterling National Bank                          New York NY 10004                                                                   First Class Mail
                                                                                                                 500 7Th Avenue
Interested Party                                                 Sterling National Bank                          New York NY 10018                                                                   First Class Mail
                                                                                                                 Attn: Officer Director
                                                                                                                 11333 Greenstone Avenue                           twinmedbilling@twinmed.com        First Class Mail and
Top 30 Unsecured Creditor                                        TwinMed                                         Santa Fe Springs CA 90670                         twinmedpurchasing@twinmed.com     Email
                                                                 Tammy Finnegan, as Proposed
                                                                 Administratrix of The Estate of Camille         305 Lindsey Lane
Interested Party                                                 Franks                                          Orchard Park NY 14127                                                               First Class Mail
                                                                                                                 Attn: Michelle Tang
                                                                                                                 11835 Queens Blvd
                                                                                                                 Ste 400
Counsel to Julie Hall                                            Tang Law Firm, P.C.                             Queens NY 11375                                                                     First Class Mail
                                                                                                                 11100 Wayzata Boulevard, Suite 801
Interested Party                                                 Tcf Equipment Finance, Inc.                     Minnetonka MN 55305                                                                 First Class Mail

                                                                 Terry Douglas as Proposed Administratrix of 264 Garden Street
Interested Party                                                 The Estate of Judy Archer                   Lockport NY 14094                                                                       First Class Mail
                                                                                                             Attn: Scott Krieger
                                                                                                             6300 Wilshire Blvd. #1800
Interested Party                                                 The Arba Group, Inc                         Los Angeles CA 90048                                                                    First Class Mail
                                                                 Todd Johnson, as Administrator of The       10790 Hanover Road
Interested Party                                                 Estate of John H.W. Johnson, Sr             Forestville NY 14062                                                                    First Class Mail




          In re: Absolut Facilities Management, LLC, et al.
          Case No. 19-76260 (AST)                                                                                 Page 8 of 9
                                                                                          Case 8-19-76260-ast      Doc 208     Filed 10/28/19       Entered 10/28/19 19:59:51




                                                                                                                              Exhibit A
                                                                                                                           Master Service List
                                                                                                                        Served as set forth below


                                       DESCRIPTION                                                  NAME                                                     ADDRESS                            EMAIL        METHOD OF SERVICE
                                                                                                                              Attn: Bonezzi, Switzer, Polito, & Hupp
                                                                                                                              312 Walnut Street, Suite 2530
Top 30 Unsecured Creditor                                                        Trustaff Travel Nurses, LLC                  Cincinnati OH 45202-9914                                                      First Class Mail
                                                                                                                              Attn: Officer Director
                                                                                                                              4675 Cornell Road
Top 30 Unsecured Creditor                                                        Trustaff Travel Nurses, LLC                  Cincinnati OH 45241                                                           First Class Mail
                                                                                 U.S. Centers for Medicare & Medicaid                                                           j6bnk@anthem.com
U.S. Centers for Medicare & Medicaid Services                                    Services                                                                                       jkbankruptcy@anthem.com     Email
                                                                                 U.S. Bank Equipment Finance, a Division of    1310 Madrid Street
Interested Party                                                                 U.S. Bank                                     Marshall MN 56258                                                            First Class Mail
                                                                                 U.S. Equal Employment Opportunity             33 Whitehall Street, 5th Floor
U.S. Equal Employment Opportunity Commission                                     Commission                                    New York NY 10004                                                            First Class Mail
                                                                                                                               Attn: Richard P. Donoghue, Megan J. Freismuth
                                                                                  United States Attorney Eastern District of   610 Federal Plaza, 5th Floor                                                 First Class Mail and
United States Department of Housing and Urban Development                         New York                                     Central Islip NY 11722                           megan.freismuth@usdoj.gov   Email
                                                                                                                               Attn: Marita Lawrence
                                                                                                                               130 South Elmwood Avenue, Room 534
United States Department of Labor                                                 United States Department of Labor            Buffalo NY 14202                                                             First Class Mail
                                                                                                                               Attn: Bankruptcy Division
                                                                                                                               610 Federal Plaza
United States Attorney's Office for the Eastern District of New York              US Attorney for Eastern District of New York Central Islip NY 11722-4454                                                  First Class Mail
                                                                                                                               Attn: Michael L. Schein
                                                                                                                               805 Third Avenue                                                             First Class Mail and
Counsel to the Pre-Petition Lender Capital Funding Group, Inc.                    Vedder Price P.C.                            New York NY 10022                                mschein@vedderprice.com     Email
                                                                                                                               Attn: Anna Czarples
                                                                                                                               8 Denison Parkway East
Counsel to Douglas Taylor and Randy Talor On Behalf of The Estate of Joyce A.                                                  Suite 203                                                                    First Class Mail and
Brown                                                                             Welch, Donlon & Czarples                     Corning NY 14830                                 anna@wdcinjurylaw.com       Email
                                                                                                                               Attn:Alona Croteau
                                                                                                                               1111 Ashworth Rd
Interested Party                                                                  Western Litigation TPA Guideone Insurance West Des Moines IA 50265                                                        First Class Mail
                                                                                                                               Attn: Daniel R. Schimizzi, Esq.
                                                                                                                               200 First Avenue, Floor 3                                                    First Class Mail and
Attorneys for Capital Funding, LLC                                                Whiteford, Taylor & Preston LLP              Pittsburgh PA 15222                              dschimmizzi@wtplaw.com      Email
                                                                                                                               Attn: Kenneth M. Lewis, Esq.
                                                                                                                               220 White Plains Road, Second Floor                                          First Class Mail and
Attorneys for Capital Funding, LLC                                                Whiteford, Taylor & Preston LLP              Tarrytown NY 10591                               klewis@wtplaw.com           Email
                                                                                  William C. Erhardt, as Administrator of The 13832 Route 78
Interested Party                                                                  Estate of Martha R. Erhardt                  South Wales NY 14139                                                         First Class Mail
                                                                                                                               280 Main Street
Interested Party                                                                  Willink Properties, LLC                      East Aurora NY 14052                                                         First Class Mail
                                                                                                                               Attn: Menachem O. Zelmanovitz
                                                                                                                               1211 Avenue of the Americas
                                                                                                                               40th Floor                                                                   First Class Mail and
Counsel to Designed for Healthcare Ltd. d/b/a Paterson Healthcare Interior Design Zelmanovitz & Associates PLLC                New York NY 10036                                mendy@zelmlaw.com           Email




         In re: Absolut Facilities Management, LLC, et al.
         Case No. 19-76260 (AST)                                                                                               Page 9 of 9
